NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a0875n.06

                                          No. 12-6467                                FILED
                                                                                 Oct 08, 2013
                         UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


JAMES H. LIMBRIGHT;                                 )
HENRY J. LIMBRIGHT,                                 )
                                                    )
              Plaintiffs-Appellees,                 )
                                                    )
v.                                                  )      ON APPEAL FROM THE
                                                    )      UNITED STATES DISTRICT
GEORGE HOFMEISTER; KAY                              )      COURT FOR THE EASTERN
RAMSEY HOFMEISTER; NELSON                           )      DISTRICT OF KENTUCKY
CLEMMENS, Trustee of the George S.                  )
Hofmeister Family Trust f/b/o Megan G.              )
Hofmeister; Trustee of the George S.                )
Hofmeister Family Trust f/b/o Scott R.              )
Hofmeister; Trustee of the George S.                )
Hofmeister Family Trust f/b/o Jamie S.              )
Hofmeister; MEGAN G. HOFMEISTER;                    )
SCOTT R. HOFMEISTER; JAMIE S.                       )
HOFMEISTER; DOUGLAS Q. HOLMES,                      )
Trustee of the Megan G. Hofmeister                  )
Irrevocable Trust; Trustee of the Scott R.          )
Hofmeister Irrevocable Trust; and Trustee           )
of the Jamie S. Hofmeister Irrevocable              )
Trust also known as John Doe,                       )
                                                    )
              Defendants-Appellants,                )


BEFORE: SUHRHEINRICH and GIBBONS; Circuit Judges*.

       SUHRHEINRICH, Circuit Judge. This appeal follows on the heels of an earlier one to this

court, Case No. 12-5351, in what is now a decade-long dispute between James H. Limbright and

       *
       Judge Martin, the third judge on the original panel, retired on August 16, 2013, after the
submission of this appeal. This decision is filed by a quorum of the panel pursuant to 28 U.S.C.
46(d).
Henry J. Limbright (“Plaintiffs”) to collect monies indisputably owed to them by George and Kay

Hofmeister (Defendants”), and their related entities, namely the Hofmeisters’ children and the

children’s trusts (“Supplementary Defendants”) . On February 13, 2013, in Case No. 5351, this court

affirmed the district court’s judgment in favor of Plaintiffs on their fraudulent transfer and alter ego

claims, including the district court’s finding that Plaintiffs were entitled to as yet unspecified

attorneys fees.

        During the pendency of that appeal, the district court entered an order on October 18, 2012,

awarding Plaintiffs attorneys fees of $512,539.28, which included an across-the-board reduction of

10% of the requested fees, and $15,928.32 for nontaxable expenses. That resulted in entry of

judgment in favor of Plaintiffs “and against all Defendants, with the exception of the Hofmeister

Children, Scott R. Hofmeister, Jamie S. Hofmeister, and Megan Hofmeister personally.

Nonetheless, the Florida Condo owned by the Children shall remain subject to the judgment,” on

October 18, 2012, in the amount of $528,9467.80.

        Defendants appeal that decision, claiming that: (1) all fees incurred in the 2004 Michigan

case should be barred; (2) vague entries should not be compensated; (3) Defendants should not have

to pay for double and tripling billing, as well as conferences among attorneys and local counsel; (4)

work on matters already performed and excessive billing should not be compensable; (5) Defendants

should not be required to reimburse Plaintiffs’ fees for an improper motion they filed and later

withdrew; (6) Plaintiffs’ excessive usage of block billing should be reduced; (7) work on improper

matters should not be compensable; (8) Defendants should not bear the costs incurred for bringing

new counsel up to speed; (9) fees for fees and costs should not be compensable; (10) Plaintiffs’




                                                   2
attorneys have not established that Plaintiffs have paid any fees or that they are responsible for the

fees in the billing sheets.

        Having reviewed the parties submissions, the record (in both appeals), the applicable law,

and the district court’s opinion, we conclude that the district court did not abuse its discretion in

ordering fees in the amount of $512,539.28, plus expenses in the amount of $15,928.32.

Accordingly, for the reasons stated in the district court’s October 18, 2012 Opinion and Order, we

AFFIRM the judgment of the district court.




                                                  3